DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on September 13th, 2018 have been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to the amended independent claims have been considered but they are not persuasive. The applicant argues that Hoppe does not teach the apparatus comprising a pipe with fluid flowing through it wherein the pipe is associated with a temperature control unit as claimed. However, the examiner disagrees. Hoppe teaches the plant comprising at least one pipe (channels, 14) associated with the temperature control unit wherein fluid flows through the pipe (Para. 32 – 33).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 – 17, 19 – 21, 23 – 24, 26 – 28, and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoppe (US 2018/0043621).
Regarding claim 16, Hoppe teaches a plant (Fig. 1, area around apparatus 10, Para. 60) for additively manufacturing three-dimensional objects, the plant comprising: at least one apparatus comprising a plurality of components (apparatus 10), wherein the at least one apparatus comprises a build apparatus (Para. 60 – 61), wherein: the build apparatus is configured for additively manufacturing three-dimensional objects by successive layer-wise selective irradiation and consolidation of layers of a build material by one or more energy beams (Para. 61, laser radiation L, Fig. 1), and, at least one temperature control unit (shielding gas control system 30, Fig. 2A-2C, Para. 69 – 71; shielding gas control system, regulates the temperature of the shielding gas) configured to control a parameter of a fluid flowing alongside and/or through at least one of the plurality of components (Para. 69-Para. 80) wherein the at least one temperature control unit is configured to temper, via the fluid, the build material and/or at least one of the plurality of components with respect to a defined temperature profile (Para. 26 – 27; Para. 40). Further, Hoppe discloses the plant comprising at least one pipe (channels, 14) associated with the temperature control unit wherein fluid flows through the pipe (Para. 32 – 33).
Regarding claim 17, Hoppe teaches the invention disclosed in claim 16. Hoppe further teaches wherein the plurality of components comprises a build chamber (process chamber 12, Fig. 1, Para. 61).
Regarding claim 19, Hoppe teaches the invention disclosed in claim 16. Hoppe further teaches wherein the parameter of the fluid comprises a temperature of the fluid (Para. 69, shielding gas control system, regulates the temperature of the shielding gas).
Regarding claim 20, Hoppe teaches the invention disclosed in claim 16. Hoppe further teaches wherein the temperature control unit comprises at last one heating element and/or cooling element (first and second heat exchanger coils 36, 38, Fig 1).
Regarding claim 21, Hoppe teaches the invention disclosed in claim 20. Hoppe further teaches wherein the at least one heating element and/or cooling element comprises at least one heat exchanger (first and second heat exchanger coils 36, 38). 
Regarding claim 23, Hoppe teaches the invention disclosed in claim 16. Hoppe further teaches wherein the temperature control unit tempers the build material and the at least one of the plurality of components dependent on at least a processing step (Para. 39 – 40, during upper region steps increase temperature).
Regarding claim 24, Hoppe teaches the invention disclosed in claim 16. Hoppe further teaches wherein the defined temperature profile is dependent on the temperature of the fluid and or a temperature of the at least one component (Para. 26, Para. 39 – 41). 
Regarding claim 26, Hoppe teaches the invention disclosed in claim 16. Hoppe further teaches further comprising a flow device configured to control the flow of the fluid (pump 34, Fig. 1, P0064).
Regarding claim 27, Hoppe teaches the invention disclosed in claim 16. Hoppe further teaches wherein the fluid comprises a process gas (shielding gas Para. 68 – 70, Abstract, Para. 12 – 17).
Regarding claim 28, Hoppe teaches the invention disclosed in claim 16. Hoppe further teaches further comprising a humidity control unit configured to control a humidity of the fluid (Para. 24, preheating unit also de-humidifies, Para. 64, heat exchange coil 36).
Regarding claim 33, Hoppe teaches the invention disclosed in claim 16. Hoppe further teaches the pipe is arranged on a wall defining a chamber of a build apparatus (Para. 33).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743